DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-11 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the support plate is coupled to the substrate only by the anchor” (last line).


Claims 2, 12 and 20 contain new matter for depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi et al. (US 20120227487 A1, hereinafter Ayazi) in view of Fell et al. (US 6343509 B1, hereinafter Fell).
As to claim 1, Ayazi teaches the resonant apparatus comprising: 

a support structure 23 (see fig. 4b, which shows a cross sectional side view of the apparatus - ¶34; note that fig. 4b mislabels element 23 as “27”; there is no reference character “27” in the text of Ayazi’s specification, and figs. 1 and 6b correctly show the support structure labeled as “23,” so one of skill in the art would understand that “27” in fig. 4b should be “23”) for supporting the resonant member 22 relative to a another surface (e.g. upper surface of 11a in fig. 4b), and 
[AltContent: textbox (AS)][AltContent: ]
    PNG
    media_image1.png
    1001
    678
    media_image1.png
    Greyscale

a decoupling mechanism 24 for flexibly decoupling the resonant member 22 from the support structure 23 (as taught in ¶28), wherein:
the support structure 23 flexibly supports the resonant member 22 via the decoupling mechanism (as described in ¶28-29),
the support structure comprises a support plate 27 (figs. 4b) having a disk shape and coupled to the decoupling mechanism 24 and an anchor 21 (figs. 4b) coupled to the substrate (figs. 4b),

an entirety of the decoupling mechanism 24 is disposed in the annular space AS.
Ayazi does not teach wherein a width (of the annular space AS) along a radius direction of the annular space is smaller than a radius of the support structure 23, and
the support plate is coupled to the substrate only by the anchor (due to the existence of trace 16). 
However, the instant specification does not provide evidence that a device having the claimed relative dimensions would perform differently than the prior art device. Accordingly, one of skill in the art would have found this difference in relative dimensions to be an obvious change in proportions of the prior art device. See MPEP 2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi to be proportioned such that a width (of the annular space AS) along a radius direction of the annular space is smaller than a radius of the support structure, because such a modification would have been a mere change in proportions of the prior art device for the predictable result that angular velocity is still successfully detected.
Regarding the claimed coupling between the support plate and substrate,
Fell teaches a resonant apparatus comprising a resonant member 2, decoupling mechanism (springs 3) and a support structure 13, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified to be configured such that the resonant member and decoupling mechanism are only connected to the substrate through the support structure, as taught by Fell, since such a modification would be a simple substitution of one method of supporting and biasing the resonant member for another (¶32 of Ayazi teaches that trace 16 performs a supporting and biasing function) for the predictable result that the device still successfully detects angular velocity.

As to claim 2, Ayazi teaches wherein the resonant member 22 is substantially annulus shaped. 

As to claim 12, Ayazi teaches wherein the decoupling mechanism 24 enables degeneracy of in-plane resonance modes of the resonant member 22 (the Examiner notes that degeneracy refers to when two resonance/vibrational modes have the same frequency; see ¶24, ¶33 and fig. 2a, which teach the degenerate in-plane resonance modes; the decoupling mechanism is also considered capable of allowing the resonant 

As to claim 20, Ayazi teaches wherein the decoupling mechanism 24 has an annular shape.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection.
Applicant’s arguments filed 11/11/20 against 102 rejections are also moot because the Office Action mailed 7/6/20 contains no 102 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JILL E CULLER/Primary Examiner, Art Unit 2853